                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


JAMES ALEXANDER RIALS,                       No. 2:19-cv-2152 TLN CKD P

               Plaintiff,

       v.

J. LOZANO, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

James Alexander Rials, CDCR # AH-0847, a necessary and material witness in a settlement
conference in this case on August 16, 2021, is confined in California State Prison, Corcoran
(COR), in the custody of the Warden. In order to secure this inmate's attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Deborah Barnes, by Zoom video conference from his place of
confinement, on Monday, August 16, 2021 at 10:00 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
      Office at California State Prison, Corcoran at (559) 992-7372 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Pete Buzo, Courtroom Deputy, at pbuzo@caed.uscourts.gov.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, COR, P. O. Box 8800, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to testify before Judge Barnes at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: July 9, 2021
                                                _____________________________________
                                                CAROLYN K. DELANEY
                                                UNITED STATES MAGISTRATE JUDGE
